BY THE COURT.
When I first came into this court, I found it taken for granted, that the captain had a legal right to displace the mate for just cause. I have seen repeated instances, where the exercise of this power was necessary for the safety of the ship; and I have examined into many cases, wherein it had been executed from arbitrary, capricious, and improper motives. It is established by the maritime laws, and so it ought to be, that the captain must be supreme in the ship. His lawful orders must be obeyed. But when a contract is in question, the law, by its proper courts, will see that it is not vacated, for any other than legal, reasonable and necessary causes. The courts will control and examine the powers and conduct of the master. He is authorized to give all commands for the navigating, government and safety of the ship; but he has *116no authority to nullify a contract at his will, or for light and trifling causes. A contract is a solemn engagement, not to be vacated without the consent of all parties, or on considerations, on which the law must decide through the tribunals established to make such decisions. The mate, is a respectable officer in the ship, and generally chosen with the consent of the owners; he is under the orders of the master, in his ordinary duty; but his contract is not subject to arbitrary control. He may forfeit his right to command and wages, by fraudulent, unfaithful, and illegal practices; by gross and repeated negligence, or flagrant, wilful and unjustifiable disobedience; by incapacity, brought on him by his own fault, to perform his duty, or palpable want of skill in his profession. These are very different from the charges alleged, but not satisfactorily proved, in this cause. I do not therefore think that the captain was justifiable in displacing the mate for the causes assigned. The safety of the ship often depends on this officer, who is sometimes more trustworthy and capable than the master; and commonly placed by the owners to encrease the security of their property. In case of the absence, incapacity or death of the captain;’ the command and responsibility devolve on the mate. [See note at end of case.] The causes of removal should, on all these considerations, be evident, strong and legally important.
[NOTE. The footnote (1 Pet. Adm. 247) cites a case in the district court for the district of Pennsylvania to the point that the command and responsibility necessarily fall upon the mate in the absence of the captain. This case is the same as Anonymous,' Case No. 467a.]
The second point depends on the first—-the mate tendered himself ready to perform his duty as mate, but the master refused to receive him in that capacity: he was not bound to act in any other station. If any loss accrued to the owners hereby, the master, and not the mate, is responsible. If a common mariner even rebels, disobeys and refuses to do his duty, but repents in time and offers amends, and a return to, and faithful discharge of his duty, the master is bound to receive him. If the master will not so receive and reinstate him, but discharges him, the maritime laws declare that he may follow the ship, and recover his wages for the whole voyage.
I do not think it necessary to determine the point made in this cause, “Whether the mate is, or is not, bound when the voyage is ended, to assist in unlading the cargo?” The mate seems peculiarly charged with this duty (however it may be with the mariners) and he offered to perform the service. I have on many occasions, given my opinion on the subject of the duty of mariners, under similar circumstances with the mate. On the whole, I think wages must be paid agreeably to the contract in the shipping articles.